—Order of disposition, Family Court, New York County (George Jurow, J.), entered on or about February 27, 1998, placing the subject child with petitioner Administration for Children’s Services, upon a fact-finding determination that respondents physically abused and neglected the child, unanimously affirmed, without costs.
The findings of physical abuse, excessive corporal punishment and medical neglect are supported by a preponderance of the evidence adduced at the fact-finding hearing, including the child’s in-court statements, the child’s out-of-court statements to a Board of Education guidance counselor, an emergency room physician and an adult friend, the latter witnesses’ *295testimony as to the bruises they observed on the child, and the testimony of another physician that X rays revealed a fracture to the jaw consistent with a punch (see Matter of Yvelize T., 302 AD2d 242 [2003]). No basis exists to disturb the Family Court’s findings of credibility (see Matter of Samantha S., 296 AD2d 327 [2002]). Concur — Buckley, P.J., Rosenberger, Lerner, Friedman and Gonzalez, JJ.